      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RACKWISE, INC.,

                            Plaintiff,

       -v-
                                                       CIVIL ACTION NO.: 19 Civ. 11094 (AT) (SLC)


FOLEY SHECHTER ABLOVATSKIY, LLP, JONATHAN
                                                                   DISCOVERY ORDER
R. SHECHTER, and ALEXANDER ABLOVATSKIY,

                            Defendants.


SARAH L. CAVE, United States Magistrate Judge.

                                         I.    INTRODUCTION

       Before the Court is the motion of Plaintiff Rackwise Inc. (“Rackwise”) to compel the

production of communications and documents withheld by Defendants Foley Shechter

Ablovatskiy, LLP, Jonathan R. Shechter, and Alexander Ablovatskiy (together “Defendants”) on

the grounds of attorney-client privilege, common interest privilege, and work product doctrine

(the “Motion”) (ECF No. 55), and Defendants’ cross-motion to compel Rackwise’s

communications with its corporate counsel (the “Cross-Motion”) (ECF No. 57). For the reasons

set forth below, the Motion is GRANTED, and the Cross-Motion is DENIED.

                                         II.   BACKGROUND

   A. Factual Background

       The following facts are taken from Rackwise’s Complaint (ECF No. 7) and are presumed

true for purposes of the Motion and the Cross-Motion.
       Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 2 of 22




               1. Rackwise and the 2017 change in management

        Rackwise is a publicly-traded Nevada corporation involved in software development,

sales, and marketing. (ECF No. 7 ¶ 9). On September 30, 2011, Guy Archbold was elected

President, Chief Executive Officer (“CEO”) and Chairman of the Board of Rackwise. (Id. ¶ 10).

        On May 7, 2014, Rackwise Funding II, LLC (“RFII”) entered into a subscription agreement

(the “Subscription Agreement”) with Rackwise under which RFII and Black Diamond Financial

Group, LLC (“BDFG”) acquired the right to appoint two members to Rackwise’s Board of Directors

(the “Board”). (ECF No. 7 ¶ 11). As of February 2, 2017, the Board consisted of Archbold, John

Kyees, and Michael Feinberg (a fourth member, Sherman Henderson, stepped down in 2016).

(Id. ¶ 14 & 14 n.1).

        On February 2, 2017, after meeting all necessary prerequisites, RFII and BDFG exercised

their right under the Subscription Agreement and nominated two new members to the Board,

Patrick Imeson and Bart Richter (together with Archbold, Kyees and Feinberg, the “2017 Board”).

(ECF No. 7 ¶ 15). That same day, Rackwise convened a special meeting of the 2017 Board, which

Kyees, Feinberg, Imeson and Richert attended (the “Special Meeting”). (Id. ¶ 17). At the Special

Meeting, the Board discussed “serious concerns regarding Archbold’s behavior,” including

alleged embezzlement of company asserts and interference with client relationships. (Id. ¶ 18).

At the Special Meeting, the 2017 Board voted to remove Archbold from his positions at Rackwise.

(Id. ¶ 19).

        On February 3, 2017, Kyees and Feinberg ratified the appointments of Imeson and Richert

as directors, officially removed Henderson, and notified Archbold of his termination. (Kyees,

Feinberg, Imeson and Richert, together, the “New Rackwise Board”). (ECF No. 7 ¶¶ 16, 20). On


                                               2
       Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 3 of 22




March 23, 2017, Rackwise shareholders ratified Archbold’s termination and the appointments of

Imeson and Richert to the New Rackwise Board. (Id. ¶¶ 26–27). On February 15, 2017, Rackwise

reported these changes in management to the United States Securities & Exchange Commission

(“SEC”) on a Form 8-K filing. (Id. ¶ 22).

       Rackwise alleges that, after Archbold was removed from his positions at Rackwise, he,

“through the advice, recommendation and assistance of the Defendants, repeatedly sought to

interfere with and disrupt Rackwise’s business operations,” primarily through repeated public

assertions “that [he] was still in charge of and continued to be Rackwise’s President, CEO and

Chairman[.]” (ECF No. 7 ¶ 28).

               2. Archbold’s actions after termination

       Rackwise asserts that Archbold, acting illegally and without actual authority, “at the

advice and recommendation” of the Defendants, filed a separate Form 8-K disputing his

discharge as CEO, President and director of Rackwise. (ECF No. 7 ¶ 29). Without authorization,

Archbold used Rackwise’s corporate information to submit this filing, indicating that it was made

on behalf of Rackwise. (Id.)

       Rackwise also alleges that Archbold held unauthorized “Board of Director” meetings on

April 5, May 2, and May 12, 2017 on behalf of Rackwise (the “Archbold Board”). (ECF No. 7 ¶ 30).

Archbold, with the Defendants’ assistance, also attempted to amend Rackwise’s bylaws to issue

newly-created preferred stock with one thousand times the voting power of the existing common

stock in an attempt to dilute the majority shareholders of Rackwise. (Id. ¶ 31). To further this

plan, on May 12, 2017 Defendant Ablovatskiy prepared a “Rackwise Inc. Confidential and Binding

Summary Term Sheet For the Offer to Sell Shares of Series A Preferred Stock” (the “Preferred


                                               3
        Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 4 of 22




Stock Term Sheet”). (Id. ¶ 32). The Preferred Stock Term Sheet represented to the public that

Archbold was authorized to act on behalf of Rackwise and that there were “no conflicts” with any

company right. (Id. ¶¶ 33–34). Defendants and Archbold allegedly used the Preferred Stock

Term Sheet to sell more than $94,000 in unauthorized stock, from which Archbold personally

collected and maintained the proceeds. (Id. ¶¶ 37–38).

                  3. The California Action

         On April 14, 2017 Rackwise commenced suit against Archbold in the Eastern District of

California due to his “ongoing destructive conduct towards Rackwise” (the “California Action”).

(ECF No. 7 ¶ 39). In the California Action, Rackwise asserted claims for conversion, fraud, breach

of the duty of good faith and fair dealing, tortious interference with prospective economic

advantage, and sought declaratory and injunctive relief arising from Archbold’s actions before

and after his termination from his Rackwise positions. (Id.) Randall J. Paulson, Esq. represented

Archbold individually in the California Action. (ECF No. 55 at 22).

         Although Defendants were not parties to the California Action, during the course of that

litigation, Defendants repeatedly asserted that they represented Rackwise as corporate counsel

and expressly stated that they represented Rackwise, the entity, rather than any board member

individually. 1


1
  April 25, 2017 correspondence from Defendant Shechter to Rackwise’s counsel in the California Action stated “this
firm represents Rackwise, Inc. . . . the actions by Mr. Imeson, [RFII] and/or Triple R-F LLC taken to date with respect
to Rackwise have been invalid and improper . . . on behalf of our client and the valid Board of Directors, we hereby
demand . . .” (ECF No. 7 ¶ 40). The next day, April 26, 2017, Shechter wrote to Rackwise’s counsel in the California
Action, “[a]s you are aware our firm represents Rackwise, Inc. . . . and our engagement was ratified and approved
by the valid and currently standing Board of Directors (the “Board”)and management of Rackwise . . . . all
communications with the Board, advisors and management of Rackwise should be addressed to our firm as counsel
for Rackwise.” (Id. ¶ 41).

In addition, on June 12, 2017, while the motion for a permanent injunction was pending in the California Action,
Defendants filed, on behalf of Rackwise, an action with the Financial Industry Regulatory Authority (“FINRA”) against

                                                          4
        Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 5 of 22




        On May 15, 2017, Rackwise moved for a preliminary prohibitory and mandatory

injunction against Archbold in the California Action. (ECF No. 7 ¶ 42). On June 13, 2017, the

Honorable William B. Shubb issued a preliminary injunction in the California Action, holding that:

        Archbold, his agents, and any party acting in concert with him or his agents are
        enjoined from:

        (1)      Accessing or logging into, or attempting to access or log into, Rackwise,
                 Inc.’s account in the U.S. SEC’s online EDGAR filing system;

        (2)      Representing himself to anyone as being an officer, director, or employee
                 of, or otherwise affiliated with Rackwise, Inc.; and

        (3)      Acting, attempting to act, or purporting to act on behalf of Rackwise, Inc.

(the “Preliminary Injunction”) (ECF No. 7-8 at 12–13).

        On September 5, 2018, Judge Shubb granted both declaratory and injunctive relief in

favor of Rackwise and against Archbold, and held that:

        1. On March 22, 2017, [RFII] validly exercised its warrants and purchased
           1,448,440 shares of Rackwise common stock.

        2. On March 22, 2017, Triple R-F, LLC validly exercised its warrants and purchased
           9,638,740 shares of Rackwise common stock.

        3. On March 23, 2017, Rackwise shareholders Rackwise Funding, LLC, [RFII],
           [BDFG], Blank Diamond Holdings, LLC, and Triple R-F, LLC, acting by written
           consent in accordance with § 3.3 of the Rackwise Bylaws, ratified and
           approved the removal of Guy Archbold and Sherman Henderson as directors
           of Rackwise effective February 3, 2017, and ratified and approved the
           appointment of Patrick Imeson and Bart Richert as Directors of Rackwise
           effective February 3, 2017.

        4. On March 23, 2017, Rackwise shareholders Rackwise Funding, LLC, [RFII],
           [BDFG], Blank Diamond Holdings, LLC, and Triple R-F, LLC, acting by written


Rackwise Funding, RFII, BDFG, Triple R-F, Imeson, Richert and Dwight Richert, seeking declaratory relief in the form
of an order stating that the Rackwise actions taken on and after February 2, 2017 invalid and a preliminary and
permanent injunction enjoining Imeson, Richert and Dwight Richert from representing that they acted on behalf of
Rackwise. (ECF No. 7 ¶ 43). On June 14, 2017, FINRA declined the claim. (Id. ¶ 44).

                                                         5
        Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 6 of 22




             consent in accordance with § 3.3 of the Rackwise Bylaws, ratified and
             approved the termination of Guy Archbold as an officer and employee of
             Rackwise effective February 3, 2017, and ratified and approved the
             appointment of Patrick Imeson as chief restructuring officer for Rackwise
             effective February 3, 2017.

        5.    No later than March 23, 2017, Defendant Archbold ceased to have any legal
              authority to hold himself out as an officer, director, or employee of Rackwise,
              Inc., or to act on behalf of Rackwise, Inc.

        6.    The Rackwise Board, in acting to terminate defendant Archbold as an officer,
              director and employee of Rackwise effective February 3, 2017, and as ratified
              by the Rackwise shareholders, had just cause.

               IT IS FURTHER ORDERED that Plaintiff’s request for injunctive relief be, and
        the same hereby is, also GRANTED in part, and defendant Guy Archbold, his
        agents, and any party acting in concert with him or his agents are enjoined from:

         1. Accessing or logging into, or attempting to access or log into, Rackwise Inc.’s
            account in the U.S. SEC’s online EDGAR filing system;

         2. Representing himself to anyone as being an officer, director, or employee of,
            or otherwise affiliated with Rackwise, Inc.; and

         3. Acting, attempting to act, or purporting to act on behalf of Rackwise, Inc.

(the “Permanent Injunction”) (ECF No. 7-15 at 13–15).

        Rackwise alleges that despite the Preliminary Injunction, Defendants “continued to

represent publicly that Archbold was an officer and/or director of, or was otherwise affiliated

with Rackwise; and repeatedly assisted Archbold in purporting to act on behalf of Rackwise.”

(ECF No. 7 ¶ 46). 2


2
 On June 14, 2017, the day after the California Court issued the Preliminary Injunction, Defendants prepared and
submitted for execution by the Archbold Board two documents titled “Unanimous Written Consent of the Board of
Directors of Rackwise, Inc., dated as of June 14, 2017,” both of which stated in relevant part:

        RESOLVED, that Guy Archbold, the CEO, President, Interim CFO, Secretary, Acting Treasurer and Chairman
        of the Board of the Corporation (the “Authorized Person”) is hereby authorized and empowered, on the
        Corporation’s behalf to execute any agreements and instruments and any amendments or modification
        thereof and any such formal schedules, legal documents, pleads and other documents, and any and all

                                                       6
        Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 7 of 22




         At the request of Rackwise and Defendants 3 (see ECF No. 55 at 32; ECF No. 57 at 12) the

Court takes judicial notice of Judge Shubb’s orders granting the Preliminary Injunction and the

Permanent Injunction in the California Action, which Rackwise has incorporated by reference into

the complaint (ECF No. 55). See World Wrestling Entm’t Inc. v. Jakks Pac. Inc., 425 F. Supp. 2d

484, 508 n.16 (S.D.N.Y. 2006) (“Federal courts may also take notice of proceedings in other

courts, both within and outside of the federal judicial system, if the proceedings have a direct

relation to the matters at issue.”).




         further agreements, papers, documents and certificates as may from time to time be required with respect
         to any matters or transactions arising” in connection with the legal actions in Florida and California,
         respectively.
(ECF No. 7 ¶¶ 47–48). On June 20, 2017, Shechter wrote to Rackwise’s counsel in the California Action and stated
in relevant part:
         We are in receipt of your letter dated June 14, 2017. . . which you directly address to Messrs.
         Sherman Henderson, Jay Shiffman, Craig Whited, John Kyees and John Todd (collectively with Mr.
         Guy Archbold the “Rackwise Board”) . . . as we have advised you on more than one occasion, this
         firm represents Rackwise, Inc. (The “Company”) and the persons who believe to rightly direct and
         manage the affairs of the Company, to wit, the Rackwise Board. . . . Intentionally or otherwise, you
         continue to wrongly assert that this firm represents Guy Archbold in his personal capacity; once
         and for all, we do not, nor have we ever, represented Mr. Guy Archbold in his personal capacity.
         (ECF No. 7-11 at 2).

On June 20, 2017, Ablovatskiy emailed the SEC and stated, “[o]ur firm represents Rackwise, Inc. and its incumbent
board of directors [the Archbold Board][.]” (ECF No. 7 ¶ 51). On June 23, 2017, Defendants wrote to the SEC and
stated that, “[o]ur firm represents Rackwise and its incumbent board of directors (the “[Archbold] Board”), which
includes Mr. Archbold.” (Id. ¶ 50; ECF No. 7-12). Defendants asked the SEC not to release Rackwise’s EDGAR filing
credentials to Imeson, or in the alternative, to grant Defendants equal access to the codes, on the bases that “[t]here
[wa]s no legal ruling or order in place prohibiting the members of the [Archbold] Board from acting on behalf of
Rackwise,” and that the Preliminary Injunction barred “only Archbold personally and not any of the other [Archbold]
Board members from acting on behalf of Rackwise[.]” (ECF No. 7 ¶ 50; ECF No. 7-12).

3
 Defendants request that the Court take notice of the Permanent Injunction “for the limited purpose of noting that
certain assertions were made by Plaintiff in those proceedings,” as Defendants “do not concede the findings made
by the California Court (and are not bound by those findings under collateral estoppel or any other doctrine since
Defendants were not parties to that litigation)[.]” (ECF No. 57 at 14). However, Defendants have put forth no
authority that supports taking notice of an order only to the extent that it helps one party, and the Court declines to
do so here.

                                                          7
       Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 8 of 22




   B. Procedural History

       On December 4, 2019, Rackwise filed this legal malpractice action based on Defendants’

representation of Rackwise. (ECF No. 7). Rackwise asserts that “[b]y virtue of the attorney-client

relationship that Defendants repeatedly claimed existed between them and Rackwise,

Defendants at all times herein owed Rackwise a fiduciary duty” and that they were required to

place “Rackwise’s best interest above Archbold’s interests and their own interests.” (Id. ¶ 55).

Rackwise alleges that Defendants violated their fiduciary duties to the company and that

Defendants’ actions were a “direct, proximate and substantial cause” of significant damages to

Rackwise. (Id. ¶ 58).

       On March 20, 2020, Defendants answered the Complaint, and the parties began

discovery. (ECF Nos. 28, 32). On October 2, 2020 the parties jointly wrote to the Honorable

Analisa Torres describing the discovery dispute at issue in the Motion. (ECF No. 47). Judge Torres

then referred the matter to the undersigned for general pretrial management, and the Court

scheduled a discovery conference. (ECF Nos. 48–49). After the conference, the Court set a

briefing schedule for the Motion. (ECF No. 54).

       The Motion seeks a Court order compelling the production of documents Defendants

have withheld on grounds of attorney-client privilege, common interest privilege, and the work

product doctrine. (ECF No. 55). Rackwise explains that, in response to its Request Nos. 2–7, 9–

10, 13, 16, 18–20, 22–31, and 37, Defendants stated, “documents and/or portions of documents

responsive to this Request have been withheld on the bases of the attorney-client privilege, the

common interest privilege and the attorney work product doctrine[.]” (Id. at 10). Defendants’

privilege log (the “Privilege Log”) includes more than 1600 entries for communications between


                                                  8
       Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 9 of 22




Defendants and Archbold and other former Rackwise employees and board members (the

“Communications”). (Id. at 11).

       Rackwise argues that it holds any privilege in the Communications because privilege in

communications between a corporation and its counsel is held by the corporation, not any

individual director or employee. (ECF No. 55 at 11–12). Rackwise asserts that if any privilege

exists in the Communications, Rackwise’s current management has waived it and repeats its

affirmative waiver by way of the Motion. (Id. at 12).

       Defendants dispute Rackwise’s characterization of the facts and state that during the

“dispute over who had authority to control” Rackwise, Archbold retained Defendants as

corporate counsel. (ECF No. 57 at 6). Defendants assert that that they “understood” Archbold

“to be Rackwise’s long-time CEO and Chairman of the Board of Directors” and that “Archbold and

certain other individuals were understood to comprise the incumbent [Archbold] Board” while

at the same time, “a separate group of individuals, including Patrick Imeson and Bart Richert,

comprised a competing group who claimed to have taken control of Rackwise [the New Rackwise

Board].” (Id.) Defendants allege that by virtue of these competing claims of control, the Archbold

Board (for whom Defendants were corporate counsel) and the New Rackwise Board (which was

later have found to have validly control) were in an “adversarial relationship.” (Id.)

       Defendants posit that because Rackwise and Imeson “never believed that they were

represented by Defendants” it is “incredibl[e]” that they now seek to obtain privileged

communications between Defendants and Archbold to which they were adverse, and Rackwise’s

“astounding claim that it owns the privilege of its adversary” is unfounded. (ECF No. 57 at 6–7).

Defendants argue that because Rackwise maintained in the California Action that Archbold and


                                                 9
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 10 of 22




Defendants did not have authority to act on behalf of the company, it is “judicially estopped from

now inconsistently claiming that Archbold and the [Archbold] Board had full authority to retain

Defendants as corporate counsel for Rackwise, the entity[.]” (Id. at 8).

                                         III.   DISCUSSION

   A. Choice of Law

       The parties do not dispute, and the Court agrees, that New York law applies to the analysis

of the attorney-client and common interest privileges and that federal law applies to the Court’s

analysis of the work product doctrine. (ECF Nos. 55 at 12–13 (citing cases); 57 at 16–17 (same)).

   B. Rackwise Holds the Privilege in the Communications and Has Waived It.

               1. Rackwise was Defendants’ client for privilege purposes.

       “It is by now well established . . . that the attorney-client privilege attaches to

corporations as well as to individuals.” CFTC v. Weintraub, 471 U.S. 343, 348 (1985). When the

client is a corporation, “the privilege of the corporation belongs to the corporation, not to

corporate employees or directors.” Fitzpatrick v. Am. Int’l Grp., Inc., 272 F.R.D. 100, 107 (S.D.N.Y.

2010) (“the corporation is the client and the directors and officers are only its representatives”).

As the Court stated in Fitzpatrick:

       Although privileged corporate communications with counsel, as well as the
       assertion or waiver of the privilege, must of course take place through the
       participation of an individual speaking for the client — be it an officer or a director
       or the entire Board of Directors or (in the case of a communication) even a low-
       level employee, e.g., Weintraub, 471 U.S. at 348, 105 S. Ct. 1986; Upjohn [v. United
       States], 449 U.S. [383,] 391, 101 S. Ct. 677 [(1981)]; In re Grand Jury Proceedings,
       219 F.3d [175,] 183–84 [(2d Cir. 2000)]— that corporate representative is properly
       viewed as acting in his corporate fiduciary capacity in undertaking that
       communication or deciding whether to assert or waive the privilege. The mere
       fact that he is doing so does not create an attorney-client relationship between
       that person in his individual capacity and the attorney. E.g., [U.S. v. Int’l Broth.]
       Teamsters, 119 F.3d [210,] 215 [(2d Cir. 1997)]. See also In re Grand Jury

                                                 10
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 11 of 22




       Proceedings, 219 F.3d at 183–85. The privileged relationship in that setting is
       between the attorney and the corporation.

Id at 107. As the Supreme Court stated in Weintraub, “[d]isplaced managers may not assert

privilege over the wishes of current managers, even as to statements that the former might have

made to counsel concerning matters within the scope of their corporate duties.” Id. at 349 (citing

cases). Thus, the Court observed. “[i]t follows that [a former officer and director] retains no

control over the corporation’s privilege.” Id. at 349 n.5.; In re Grand Jury Proceedings, 219 F.3d

at 184 (“In Teamsters, we surveyed the law on this issue and concluded that employees or

officers of the corporation ‘generally may not prevent a corporation from waiving the attorney-

client privilege arising from . . . communications [between the corporation's counsel and officers

of the corporation].’” (citing 119 F.3d at 215 (and cases cited therein))).

       In Weintraub, the Court noted that “when control of a corporation passes to new

management, the authority to assert and waive the corporation’s attorney-client privilege passes

as well. New managers installed as a result of a takeover, merger, loss of confidence by

shareholders, or simply normal succession, may waive the attorney-client privilege with respect

to communications made by former officers and directors.” 471 U.S. at 349. And, “in the case

of a solvent corporation . . . individual officers and directors always run the risk that successor

management might waive the corporation’s attorney-client privilege with respect to prior

management’s communications with counsel.” Id. at 357.

       Defendants argue that “it is indisputable that Defendants never represented the [New

Rackwise] Board, which now controls Rackwise,” and “[c]onsequently, Plaintiff does not own any

of the privileges asserted by Defendants herein and cannot purport to waive them.” (ECF No. 57

at 7). Defendants assert that they “were retained by Archbold to serve as corporate counsel for

                                                 11
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 12 of 22




the [Archbold] Board of Rackwise[.]” (ECF No. 57 at 11). The engagement letter dated April 5,

2017 (the “Engagement Letter”), however, by its terms is between Defendant Foley Shechter LLP

and Rackwise, and is signed by Archbold on behalf of Rackwise, in his capacity as CEO. (ECF No.

57-2 at 2, 5). On the face of the Engagement Letter, Defendants were not counsel for the

Archbold Board, they were counsel for Rackwise.

       Defendants attempt to distinguish their representation of the Archbold Board from their

representation of Rackwise, but the privileges at issue do not belong to a corporate board, they

belong to the corporation itself, even after it retains an entirely new board. See Weintraub, 471

U.S. at 349 (“when control of a corporation passes to new management, the authority to assert

and waive the corporation’s attorney-client privilege passes as well. New managers installed as

a result of a takeover, merger, loss of confidence by shareholders, or simply normal succession,

may waive the attorney-client privilege with respect to communications made by former officers

and directors.”).   At the time the Communications were made, Defendants represented

Rackwise, the entity. Not only does the Engagement Letter demonstrate that the Defendants’

fiduciary duties ran to Rackwise and not the Archbold Board (ECF No. 57-2), Defendants

repeatedly held out that they represented the company, and not any officer or director in their

personal capacity. (See supra Section II.A.2–3). “Unless the parties have expressly agreed

otherwise in the circumstances of a particular matter, a lawyer for a corporation represents the

corporation, not its employees.” Nunan v. Midwest, Inc., 11 Misc. 3d 1052(A), at *6 (2006) (citing

Talvy v. Am. Red Cross in Greater N.Y., 87 N.Y.2d 826 (1995)). Judge Shubb’s finding in the

Permanent Injunction that Archbold had been properly removed (see ECF No. 7-15 at 13–15)




                                               12
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 13 of 22




does not relieve Defendants of their fiduciary duties that arose to the corporation by virtue of

their Engagement Letter to represent Rackwise.

       Accordingly, Rackwise, as Defendants’ client, holds the privileges in the Communications

and has explicitly waived those privileges for purpose of pursuing its claims against Defendants

in the context of its malpractice action and this Motion. (ECF No. 55 at 12) (“[t]o the extent any

of the privileges asserted even exist, they have passed to, and have been waived by Rackwise’s

current management.”). Even if Rackwise had not explicitly waived any privilege it has regarding

its communications with Defendants, these communications are necessarily “at issue” in

Rackwise’s action and thus any privilege in them would be waived by virtue of the suit. Loguidice

v. McTiernan, No. 14 Civ. 1323 (TJM) (CFH), 2016 WL 4487779, at *20 (N.D.N.Y. Aug. 25, 2016)

(explaining that privileged communications are “at issue” for example, “when a plaintiff sues a

former attorney for professional malpractice”) (quoting Am. S.S. Owners Mut. Prot. & Indem.

Ass’n, Inc. v. Alcoa S.S. Co., 232 F.R.D. 191, 198-99 (S.D.N.Y. 2005)).

               2. There was no adversarial relationship between Rackwise and Defendants at
                  the time of the Communications.

       Defendants argue that “while, generally, a corporate client owns the privilege with regard

to its communications with corporate counsel, New York courts have long held that such is not

the case where the communications were made by an adversary in a corporate dispute or if the

communication took place in the context of an ‘adversarial relationship.’” (ECF No. 57 at 20–21).

Rackwise responds that the interests of the former and current management of Rackwise are

aligned in pursuing claims against the Defendants for malpractice, and that “there is no

adversarial relationship that precludes discovery of the communications at issue.” (ECF No. 59

at 9–10).

                                                 13
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 14 of 22




       The Court finds that the “adversarial relationships” at issue in the cases cited by

Defendants are distinguishable from the facts in this case, and that there was not a relationship

between Defendants and the Archbold Board that created an independent attorney-client

relationship. Tekni-Plex and Orbit One, the cases on which Defendants primarily rely for the

existence of an “adverse relationship,” both involved closely-held corporations and the sale of

assets or a corporate merger, such that the central issue was whether the transfer of assets also

transferred the attorney-client privilege with respect to the communications specific to the

transaction. See Orbit One Comms. v. Numerex Corp., 255 F.R.D. 98, 105 (S.D.N.Y. 2008)

(explaining the distinction “between confidential communications regarding a company’s

ongoing operations and those related to its acquisition.”); Tekni-Plex, Inc. v. Meyner & Landis, 89

N.Y.2d 123 (1996) (holding that “while generally parties who negotiate a corporate acquisition

should expect that the privileges of the acquired corporation would be incidents of the sale . . .

the agreement between the parties here contemplated that, in any dispute arising from the

merger transaction, the rights of the acquired corporation . . . relating to the transaction would

remain independent from and adverse to the rights” of the new corporation (internal citations

omitted)). The court in Tekni-Plex also specifically limited its findings to the “facts of [the]

particular transaction and the structure of the underlying agreement[.]” 89 N.Y.2d at 139.

       Here, there is no underlying sale, transaction, or suit to which the parties could be

considered “adverse.”     When the Communications were made, Defendants purported to

represent Rackwise, and the interests of New Rackwise Board were not adverse to the Archbold

Board in the sense that they were on opposing sides of a merger, sale of assets, or litigation.




                                                14
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 15 of 22




Accordingly, Defendants cannot assert a separate attorney-client privilege with the Archbold

Board on the basis that it was in an “adverse relationship” with the New Rackwise Board.

               3. Common interest doctrine does not apply.

       The common interest doctrine “is not an independent source of privilege or

confidentiality so that if a communication is not protected by the attorney client privilege or the

attorney work-product doctrine, the common interest doctrine does not apply.” Fireman’s Fund

Ins. Co. v. Great Am. Ins. Co. of N.Y., 284 F.R.D. 132, 139 (S.D.N.Y 2012) (internal citations

omitted); see also HSH Nordbank AG N.Y. Branch v. Swerdlow, 259 F.R.D. 64, 71 (S.D.N.Y 2009)

(holding that “where the underlying communication is not protected by the attorney-client

privilege or the attorney work-product doctrine, the common interest doctrine does not apply”

(internal citations omitted)).

       Because the Court finds that Rackwise, not the Archbold Board, was Defendants’ client,

that Rackwise holds the attorney-client privilege, and that Rackwise has waived the privilege, the

common interest doctrine does not provide a basis on which Defendants may withhold the

Communications.

               4. Work product doctrine

       Rackwise argues that the work product doctrine does not apply for several reasons. First,

they note that Defendants were corporate counsel for Rackwise, not litigation counsel, and did

not represent them in any litigation. (ECF No. 59 at 30–31). Second, Rackwise argues that it

holds the work product protection to the extent it exists, and waives it. (Id.) Defendants contend

that the protection cannot be waived unilaterally and has been properly asserted on the Privilege

Log. (ECF No. 57 at 25).


                                                15
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 16 of 22




       Generally, “a party may not discover documents and tangible things that are prepared in

anticipation of litigation or for trial by or for another party or its representative[.]” Sokol v.

Wyeth, No. 07 Civ. 8442 (SHS) (KNF), 2008 WL 3166662, at *10 (S.D.N.Y. Aug. 4, 2008). Subject

to Federal Rule of Civil Procedure 26(b), however, work product materials are discoverable if

(i) they are otherwise discoverable under Rule 26(b)(1), and (ii) the party seeking them shows

that it has substantial need for the materials to prepare its case and cannot, without undue

hardship, obtain their substantial equivalent by other means. Fed. R. Civ. P. 26(b)(3)(A).

       Courts in this District have recognized that, “on its face,” the work product protection

“does not give an attorney the right to withhold work product from his own client, and in fact it

has been specifically read as not requiring such a result.” Martin v. Valley Nat. Bank of Arizona,

140 F.R.D. 291, 320 (S.D.N.Y. 1991) (collecting cases). The court in Martin continued, “[t]his result

is hardly surprising in view of the evident inapplicability of the rationale for the work-product

rule to an attorney’s efforts to withhold the fruits of his professional labors from the client, who

presumably paid for and was the intended beneficiary of those labors.” (Id.) Thus, in the context

of attorney-client disputes, “the client’s interest will prevail.” Polin v. Wisehart & Koch, No. 00

Civ. 9624(AGS) (MHD), 2002 WL 1033807, at *2 (S.D.N.Y. May 22, 2002) (“Nonetheless, it is clear

that when the interests of the client and the attorney clash — as here — it is the client’s interest

that will prevail.”); see Martin, 140 F.R.D. at 320–21 (explaining that product protection “does

not give an attorney the right to withhold work product from his own client”). Further, under

Rule 26(b)(3), work product should be produced on a sufficient showing of need, which is

sufficient when the case “involves a malpractice claim against defendants . . . and the work

product at issue . . . reflects, in the most direct way, the performance of the attorneys[.]” Polin,


                                                 16
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 17 of 22




2002 WL 1033807, at *3; see also Gruss v. Zwirn, 296 F.R.D. 224, 230 (S.D.N.Y. 2013) (ordering

disclosure of attorney notes and quoting Polin’s holding that “the [work-product] rule may not

be invoked by an attorney to withhold from a client or former client work-product created in

representing that client.”). Accordingly, contrary to Defendants’ contention, in the context of

malpractice and breach of fiduciary duty claims, the Court finds that Rackwise is entitled to the

Communications withheld on the basis of the work product doctrine. See Polin, 2002 WL

1033807, at *2 (“There is also no quarrel with the basic proposition that opinion work product is

entitled to particularly stringent protection. The federal caselaw that recognizes the status of

such materials, however, is addressing immunity in the context of litigation in which the interests

of the attorney and the client do not diverge. Thus, these cases do not hold that the status of so-

called “core” work product . . . immunizes documents from access by the attorney's own client

or former client.” (internal citations omitted)).

               5. Judicial estoppel does not apply.

       Defendants argue that Rackwise should be judicially estopped from asserting a position

that is “diametrically opposite” to the position it asserted in the California Action. (ECF No. 57 at

15). Defendants posit that because counsel for Rackwise stated that Defendants did not have

the authority to act on behalf of the company, and that because the California Court ultimately

agreed, Defendants could not have been Rackwise’s counsel. (Id.)

       The doctrine of judicial estoppel “prevents a party from prevailing in one phase of a case

on an argument and then relying on a contradictory argument to prevail in another phase.” New

Hampshire v. Maine, 532 U.S. 742, 749 (2001) (internal citation omitted). “The doctrine serves

two dual purposes: to preserve the sanctity of the oath and to protect judicial integrity by


                                                    17
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 18 of 22




avoiding the risk of inconsistent results in two proceedings. China Shipping Container Lines Co.

v. Big Port Serv. DMCC, No. 15 Civ. 2006 (AT), 2019 WL 9362547, at *8 (S.D.N.Y. Jan. 15, 2019)

(internal citations omitted)). “In evaluating whether to apply the doctrine of judicial estoppel,

courts generally look for the existence of three factors: (1) that a party’s new position is clearly

inconsistent with its earlier position, (2) that the party seeking to assert this new position

previously persuaded a court to accept its earlier position, and (3) that the party would derive an

unfair advantage or impose an unfair detriment on the opposing party if not estopped.” Id.

(internal citations omitted).

       The Court finds that judicial estoppel does not apply because the position Rackwise took

in the California Action and the position it takes in the Complaint and Motion are entirely

consistent. In the California Action, Rackwise alleged that Archbold continued to represent to

the public that he was acting on behalf of the company, despite his termination from the Board

and his corporate positions. (ECF No. 59 at 20–21). Rackwise argued that Archbold was not

acting with actual authority and sought a preliminary injunction to prevent him from binding the

corporation on the basis of his apparent authority. (Id.) In the Complaint, Rackwise argued that

on the basis of his apparent authority, Archbold took actions on behalf of the company, such as

retaining Defendants. (ECF No. 7 ¶¶ 28–41). The fact that Judge Shubb ultimately found that

Archbold did not have authority to take the actions he did, does not render Rackwise’s position

inconsistent. Simon v. Safelite Glass Corp., 128 F.3d 68, 72–73 (2d Cir. 1997) (finding that “there

must be a true inconsistency between the statements in the two proceedings. If the statements

can be reconciled there is no occasion to apply an estoppel.”).




                                                18
        Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 19 of 22




    C. The Cross Motion

        Defendants’ Cross-Motion argues that Rackwise has waived the privilege in its

communications with its own attorneys by voluntarily placing those communications “at issue”

in this action. (ECF No. 57at 26). Defendants argue that, “[g]iven that the Defendants have

asserted affirmative defenses in their Answer based upon, among other things, Imeson and the

[New Rackwise] Board’s own wrongful conduct . . . Defendants are entitled to Plaintiff’s

communications with their lawyers to unveil their motives for their actions in relation to

attempting a takeover of Rackwise.” (Id. at 27). Defendants argue that by pursuing its claims in

this action Rackwise has placed its “the reasons for its own actions in attempting to takeover

Rackwise at issue” and thus has “involuntarily waived any privilege associated with

communications it has had with its attorneys regarding the dispute over control of the company.”

(Id.)

        Despite Rackwise’s contention that there is no basis to compel these communications, “in

the interest of complete transparency,” Rackwise alleges that it produced the communications

requested in the Cross-Motion such that it is now moot. (ECF No. 59 at 9). Defendants contend

that while their review of Rackwise’s production is ongoing, it is deficient, primarily because it

does not include emails between Rackwise and its corporate counsel that pre-date the filing of

the California Action, which allegedly go to the New Rackwise Board’s “orchestrated plans and

motivations to attempt a takeover of Rackwise” which are “at the heart of the underlying

corporate dispute over who had authority to control Rackwise.” (ECF No. 64 at 2–3).

        First, the Court notes that the Cross-Motion, which amounts to a discovery dispute, is not

ripe for the Court’s review. Defendants do not state whether the communications it seeks to


                                                19
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 20 of 22




compel were ever requested, informally or through written demands, and does not follow this

Court’s requirements with respect to discovery disputes that requires the parties to meet and

confer (and explain the history of those discussions) before bringing a dispute to the Court. See

§   II.C.1,   Individual   Practices   of   Sarah    L.   Cave,   U.S.   Mag.   J.,   available   at

www.nysd.uscourts.gov/hon-Sarah-l-Cave.

        Substantively, the underlying issue in this action is not Rackwise’s “reason for wanting to

control” the company – it is a legal malpractice action claiming that Defendants breached duties

they owed to Rackwise. (ECF No. 7). Defendants state that the communications they seek in the

Cross-Motion go to “certain affirmative defenses in Defendants’ Answer to the Complaint, and

which cannot be easily answered by other means.” (ECF No. 64 at 5). But Defendants do not

specify the purported wrongdoing by Rackwise, to which affirmative defenses this conduct

allegedly pertains, nor why they could not obtain the information by other means.

        “At issue” waiver occurs “where a party affirmatively places the subject matter of its own

privileged communication at issue in litigation, so that invasion of the privilege is required to

determine the validity of a claim or defense of the party asserting the privilege, and application

of the privilege would deprive the adversary of vital information.” Windsor Sec., LLC v. Arent Fox

LLP, 273 F. Supp. 3d 512, 518 (S.D.N.Y. 2017) (citing Deutsche Bank Trust Co. of Ams. V. Tri-Links

Inv. Trust, 43 A.D.3d at 63 (N.Y. App. Div. 2007)). As the Court stated in Windsor, disclosure of

the attorney-client communications of counsel is not necessarily required to defend against a

claim of malpractice, and “New York courts have routinely refused to find an at-issue waiver of

privileged communications with successor counsel in malpractice cases.” Windsor Sec., LLC, 273

F. Supp. 3d at 518; Deutsche Bank, 43 A.D.3d at 63 (“that a privileged communication contains


                                                20
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 21 of 22




information relevant to issues the parties are litigating does not, without more, place the

contents of the privileged communication itself ‘at issue’ in the lawsuit; if that were the case, a

privilege would have little effect.”)

       Unless Rackwise intends to affirmatively rely on its communications with corporate

counsel in prosecuting this action, Deutsche Bank, 43 A.D.3d at 63, Rackwise has not put its

privileged communications “at issue” by bringing this action against Defendants. Jakobleff v.

Cerrato, Sweeney & Cohn, 97 A.D.2d 834 (2d Dep’t 1983) (“By bringing an action against her

former attorneys for legal malpractice, plaintiff has placed her damages in issue, and defendants

may both raise the defense of plaintiff's failure to mitigate damages and assert a third-party claim

for contribution against the present attorney for those damages for which the former attorneys

may be liable to plaintiff. However, it simply cannot be said that plaintiff has placed her privileged

communications with her present attorney in issue, or that discovery of such communications is

required to enable defendants to assert a defense or to prosecute their third-party claim.”).

Accordingly, on the present record, the Court will not order Rackwise to produce anything further

than it already has.

                                        IV.    CONCLUSION

       For the reasons set forth above, the Motion is GRANTED and the Cross-Motion is DENIED.

By January 15, 2021, Defendants must (1) amend their responses to Rackwise’s Request Nos. 2–

7, 9–10, 13, 16, 18–20, 22–31, and 37 to which Defendants responded that “documents and/or

portions of documents responsive to this Request have been withheld on the bases of the

attorney-client privilege, the common interest privilege and the attorney work product

doctrine[];” and (2) produce the Communications listed in the Privilege Log between the


                                                 21
      Case 1:19-cv-11094-AT-SLC Document 68 Filed 12/14/20 Page 22 of 22




Defendants and Archbold and other former Rackwise employees and board members that

Defendants withheld on the bases of the attorney-client and common interest privileges or the

work product doctrine.

         The parties are directed to meet and confer to resolve any disputes that arise as a result

of the application of this Order to the Privilege Log. Any remaining disputed documents may

then be submitted to the Court for in camera review.

         The Clerk of Court is respectfully directed to close the Motion at ECF No. 55.


Dated:          New York, New York
                December 14, 2020




                                                 22
